NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 2 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VAHE AFTANDILIAN,                               No.    18-56666

                Plaintiff-Appellant,            D.C. No. 2:18-cv-07929-SJO-GJS

 v.
                                                MEMORANDUM*
WELLS FARGO BANK, N.A.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Vahe Aftandilian appeals from the district court’s judgment dismissing his

action alleging violations of the Truth In Lending Act (“TILA”) and California

Business & Professions Code § 17200 et seq. (“UCL”) arising from foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal on the basis of claim preclusion. Furnace v. Giurbino,

838 F.3d 1019, 1023 n.1 (9th Cir. 2016). We may affirm on any basis supported

by the record. Kwan v. SanMedica Int’l, 854 F.3d 1088, 1093 (9th Cir. 2017). We

affirm.

      The district court properly dismissed Aftandilian’s TILA claim brought

under 15 U.S.C. § 1641(g) and UCL claim against Wells Fargo Bank, N.A., and

U.S. Bank, N.A., because Aftandilian could have litigated these claims in his prior

action, and all of the other elements of claim preclusion were met. See Burdette v.

Carrier Corp., 71 Cal. Rptr. 3d 185, 191 (Ct. App. 2008) (“Res judicata bars the

relitigation not only of claims that were conclusively determined in the first action,

but also matter that was within the scope of the action, related to the subject matter,

and relevant to the issues so that it could have been raised.”); Maldonado v. Harris,

370 F.3d 945, 952 (9th Cir. 2004) (explaining that state law determines the

preclusive effect of the prior state court judgment and setting forth the elements of

claim preclusion under California law).

      Dismissal of Aftandilian’s UCL claim against Bank of America, N.A. was

proper because Aftandilian failed to allege facts sufficient to state a plausible claim

for relief. See Prakashpalan v. Engstrom, Lipscomb & Lack, 167 Cal. Rptr. 3d

832, 856 (Ct. App. 2014) (“To state a cause of action based on an unlawful

business act or practice under the UCL, a plaintiff must allege facts sufficient to


                                          2                                     18-56666
show a violation of some underlying law.”); Puentes v. Wells Fargo Home Mortg.,

Inc., 72 Cal. Rptr. 3d 903, 908 (Ct. App. 2008) (defining “unfair,” “unlawful” and

“fraudulent” practices under California’s UCL).

       The district court did not abuse its discretion in denying leave to amend

because amendment would have been futile. See Leadsinger, Inc. v. BMG Music

Publ’g, 512 F.3d 522, 532 (9th Cir. 2008) (setting forth standard of review and

explaining that the court need not grant leave to amend if amendment would be

futile).

       AFFIRMED.




                                          3                                   18-56666